Name: Commission Implementing Regulation (EU) 2017/2329 of 14 December 2017 amending and correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: international trade;  trade policy;  cooperation policy;  foodstuff;  trade
 Date Published: nan

 15.12.2017 EN Official Journal of the European Union L 333/29 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2329 of 14 December 2017 amending and correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Annex III to Commission Regulation (EC) No 1235/2008 (2) sets out the list of third countries whose systems of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. (2) According to information provided by Costa Rica, the names of the control bodies Kiwa BCS Ã ko-Garantie GmbH, Control Union Certifications and Primus lab have been changed to Kiwa BCS Costa Rica Limitada, Control Union PerÃ º and PrimusLabs.com CR S.A. respectively. Costa Rica has also informed the Commission that the Servicio Fitosanitario del Estado, Ministerio de Agricultura y GanaderÃ ­a is no longer a control body and that the other control bodies are the certification issuing bodies, and not the Ministry of Agriculture. (3) Japan has informed the Commission that its competent authority has added two control bodies, namely Japan Food Research Laboratories and Leafearth Company, to the list of control bodies recognised by Japan and that the names of Bureau Veritas Japan, Inc. and Hyogo prefectural Organic Agriculture Society (HOAS) and the internet address of Organic Certification Association have changed. (4) According to information provided by New Zealand, the internet address of the competent authority has changed. (5) The Republic of Korea has informed the Commission that its competent authority has added the control body Industry-Academic Cooperation Foundation, SCNU to the list of control bodies recognised by the Republic of Korea. (6) The duration of the inclusion of the Republic of Korea in the list in Annex III to Regulation (EC) No 1235/2008 ends on 31 January 2018. Given that the Republic of Korea continues to satisfy the conditions laid down in Article 33(2) of Regulation (EC) No 834/2007, the inclusion should be prolonged for an unspecified period. (7) Annex IV to Regulation (EC) No 1235/2008 sets out the list of control authorities and control bodies competent to carry out controls and issue certificates in third countries for the purpose of equivalence. (8) The duration of the recognition in accordance with Article 33(3) of Regulation (EC) No 834/2007 of the control bodies listed in Annex IV to Regulation (EC) No 1235/2008 ends on 30 June 2018. Based on the results of the continuous supervision carried out by the Commission, the recognition of those control bodies should be extended until 30 June 2021. (9) Albinspekt has notified the Commission of the change of its address. (10) The Commission has received and examined a request from BAÃAK Ekolojik Ã rÃ ¼nler Kontrol ve Sertifikasyon Hizmetleri Tic. Ltd to be included in the list in Annex IV to Regulation (EC) No 1235/2008. Based on the information received, the Commission has concluded that it is justified to recognise BAÃAK Ekolojik Ã rÃ ¼nler Kontrol ve Sertifikasyon Hizmetleri Tic. Ltd for product categories A and D in respect of Turkey. (11) The Commission has received and examined a request from BIOCert Indonesia to be included in the list in Annex IV to Regulation (EC) No 1235/2008. Based on the information received, the Commission has concluded that it is justified to recognise BIOCert Indonesia for Indonesia for product categories A and D. (12) The Commission has received and examined a request from bio.inspecta AG to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Afghanistan, China and Nepal. (13) The entry of Bolicert Ltd in the list set out in Annex IV to Regulation (EC) No 1235/2008 was suspended by Implementing Regulation (EU) 2017/1473 (3). In order to lift the temporary suspension, the Commission invited Bolicert Ltd to provide a valid accreditation certificate from IOAS (the accreditation organisation of Bolicert Ltd) and to take appropriate and timely remedial action in accordance with the requirements of Regulation (EC) No 834/2007. IOAS has informed the Commission that it has decided to lift the suspension because it had received satisfactory information on corrective actions by Bolicert Ltd. Based on that information, the Commission has concluded that it is justified to include Bolicert Ltd in Annex IV again under the same conditions as before the suspension. (14) The Commission has received and examined a request from CCPB Srl to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, B, D, E and F to Albania, Algeria, the United Arab Emirates and South Africa, for product category A to Uganda, for product categories A and D to Afghanistan, Armenia, Ethiopia, Ghana, Nigeria, Senegal and Uzbekistan, for product categories A, D and E to Belarus, Kazakhstan, Moldova, Russia, Serbia, Thailand, Tajikistan and Turkmenistan, for product categories A, B, D and E to Azerbaijan, Kyrgyzstan and Ukraine, for products categories A, B and D to Qatar and for product category D to Tunisia. (15) The Commission has received and examined a request from Control Union Certifications to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, B, C, D, E and F to Brunei, Cook Islands, French Polynesia, Georgia, Grenada, Guyana, Jordan, Kuwait, Lebanon, Papua New Guinea, Sao Tome and Principe, Seychelles, Tajikistan, Turkmenistan and Venezuela, for product categories B, C, D (only wine) and E to Australia, for product categories C and E to New Zealand, for product category B to Tonga and Tunisia and for product category F to Tuvalu. (16) The Commission has received and examined a request from Ecocert SA to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories D (wine) and E to Argentina, to extend the recognition for Japan, Kyrgyzstan and Zimbabwe to product category B, the recognition for Georgia and Mozambique to product category E, and the recognition for Paraguay and Uruguay to product category F. (17) The Commission has received and examined a request from Florida Certified Organic Growers and Consumers, Inc. (FOG), DBA as Quality Certification Services (QCS) to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Bolivia, Colombia and Laos, for product categories A, C, D and E to Chile, for product category D to Costa Rica and for product categories C and D (processed aquaculture products) to the United States. (18) IMOswiss AG has informed the Commission that it will cease its certification activities in all third countries for which it is recognised as of 1 January 2018 and should no longer be listed in Annex IV to Regulation (EC) No 1235/2008 as from that date. (19) Kiwa BCS Ã ko-Garantie GmbH has notified the Commission of the change of its internet address. (20) The Commission has received and examined a request from Letis S.A to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Afghanistan, Ethiopia, Iran, Kazakhstan, Moldova, Pakistan, Russia, Tajikistan, Turkey and Ukraine. (21) Organic agriculture certification Thailand has notified the Commission of the change of its name to Organic Agriculture Certification Thailand (ACT) and of the change of its address. (22) The Commission has received and examined a request from Organic Control System to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Bosnia and Herzegovina. (23) The Commission has received and examined a request from Organic Standard to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the recognition for Kazakhstan, Kyrgyzstan, Moldova and Russia to product category B and to extend its recognition to wine. (24) The Commission has received and examined a request from Organska Kontrola to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, B and D to Kosovo (4). (25) The Commission has received and examined a request from ORSER to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Azerbaijan, Bosnia and Herzegovina, Georgia, Iran, Kazakhstan, Kyrgyzstan and Nepal. (26) The Commission has received and examined a request from Servicio de CertificaciÃ ³n CAAE S.L.U. to be included in the list in Annex IV to Regulation (EC) No 1235/2008. Based on the information received, the Commission has concluded that it is justified to recognise Servicio de CertificaciÃ ³n CAAE S.L.U. for product categories A and D in respect of Bolivia, Ecuador, Mexico, Morocco, Peru and Turkey. (27) The Commission has received and examined a request from Tse-Xin Organic Certification Corporation to be included in the list in Annex IV to Regulation (EC) No 1235/2008. Based on the information received, the Commission has concluded that it is justified to recognise Tse-Xin Organic Certification Corporation for product categories A and D in respect of Taiwan. (28) The DAkkS, an accreditation organisation in the field of organic agriculture, has informed the Commission that it has decided to suspend its accreditation of Egyptian Center of Organic Agriculture (ECOA). Pursuant to Article 12(1)(c) of Regulation (EC) No 1235/2008, the Commission may at any time suspend the entry of a control body from the list in Annex IV to that Regulation, either in the light of the information received or where the control body has not supplied information required. Egyptian Center of Organic Agriculture (ECOA) was invited by the Commission to provide a valid accreditation certificate and to take appropriate and timely remedial action in accordance with the requirements of Regulation (EC) No 834/2007, but did not reply satisfactorily within the deadline set. The entry of Egyptian Center of Organic Agriculture (ECOA) should therefore be suspended in Annex IV to Regulation (EC) No 1235/2008 until satisfactory information is provided. (29) Annex IV to Regulation (EC) No 1235/2008 as amended by Implementing Regulation (EU) 2017/872 (*1) lists IMOcert LatinoamÃ ©rica Ltda as a recognised control body for product categories A and B in respect of Argentina and for product category A in respect of Costa Rica. Since Argentina and Costa Rica are listed in Annex III to Regulation (EC) No 1235/2008 for product categories A and B and for product category A, respectively, IMOcert LatinoamÃ ©rica Ltda could not have been recognised for those countries for those product categories in Annex IV to Regulation (EC) No 1235/2008 in accordance with Article 10(2)(b) of Regulation (EC) No 1235/2008. The recognition for those product categories in respect of those countries should therefore be deleted. IMOcert LatinoamÃ ©rica Ltda had been invited by the Commission not to certify products falling within those product categories on the basis of the erroneous reference to those product categories in respect of Argentina and Costa Rica. (30) Annex V to Regulation (EC) No 1235/2008 as amended by Implementing Regulation (EU) 2016/1842 (5) contains the new model of the certificate of inspection for import of organic products under the electronic certification system, to which reference is made in Article 13(2) of Regulation (EC) No 1235/2008. In this Annex, the note corresponding to box 12 of the certificate erroneously refers to box 24 instead of box 21. This error should be corrected. (31) Annexes III, IV and V to Regulation (EC) No 1235/2008 should therefore be amended and corrected accordingly. (32) The deletion of IMOcert LatinoamÃ ©rica Ltda should apply retroactively from the date of entry into force of Implementing Regulation (EU) 2017/872 and the deletion of IMOswiss AG should apply from 1 January 2018. (33) The measures provided for in this Regulation are in accordance with the opinion of the Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1235/2008 is amended as follows: (1) Annex III is amended in accordance with Annex I to this Regulation; (2) Annex IV is amended and corrected in accordance with Annex II to this Regulation; (3) Annex V is corrected in accordance with Annex III to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Point (12) of Annex II shall apply from 12 June 2017. Point (13) of Annex II shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). (3) Commission Implementing Regulation (EU) 2017/1473 of 14 August 2017 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 210, 15.8.2017, p. 4). (4) Commission Implementing Regulation (EU) 2017/872 of 22 May 2017 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 134, 23.5.2017, p. 6). (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (5) Commission Implementing Regulation (EU) 2016/1842 of 14 October 2016 amending Regulation (EC) No 1235/2008 as regards the electronic certificate of inspection for imported organic products and certain other elements, and Regulation (EC) No 889/2008 as regards the requirements for preserved or processed organic products and the transmission of information (OJ L 282, 19.10.2016, p. 19). ANNEX I Annex III to Regulation (EC) No 1235/2008 is amended as follows: (1) The entry relating to Costa Rica is amended as follows: (a) in point 5, the row relating to code number CR-BIO-001 is deleted and the rows relating to code numbers CR-BIO-002, CR-BIO-004 and CR-BIO-006 are replaced by the following: CR-BIO-002 Kiwa BCS Costa Rica Limitada www.kiwa.lat CR-BIO-004 Control Union PerÃ º www.cuperu.com CR-BIO-006 PrimusLabs.com CR S.A. www.primusauditingops.com (b) point 6 is replaced by the following: 6. Certificate issuing bodies: as at point 5. (2) In the entry relating to Japan, point 5 is amended as follows (a) the rows relating to code numbers JP-BIO-001, JP-BIO-007 and JP-BIO-018 are replaced by the following: JP-BIO-001 Hyogo prefectural Organic Agriculture Society, HOAS www.hyoyuken.org JP-BIO-007 Bureau Veritas Japan Co., Ltd http://certification.bureauveritas.jp/cer-business/jas/nintei_list.html JP-BIO-018 Organic Certification Association http://yuukinin.org/index.html (b) the following rows are added: JP-BIO-036 Japan Food Research Laboratories http://www.jfrl.or.jp/jas.html JP-BIO-037 Leafearth Company http://www.leafearth.jp/ (3) In the entry relating to New Zealand, point 4 is replaced by the following: 4. Competent authority: Ministry for Primary Industries (MPI) http://www.mpi.govt.nz/exporting/food/organics/ (4) The entry relating to the Republic of Korea is amended as follows: (a) in point 5, the following row is added: KR-ORG-024 Industry-Academic Cooperation Foundation, SCNU http://siacf.scnu.ac.kr/web/siacf/home (b) point 7 is replaced by the following: 7. Duration of the inclusion: unspecified. ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended and corrected as follows: (1) Throughout the Annex, in point 5 of all entries, the date of 30 June 2018 is replaced by 30 June 2021. (2) In the entry relating to Albinspekt, point 1 is replaced by the following: 1. Address: Rr. Kavajes , Nd.132, Hy.9, Kati 8, Ap.43 (Perballe pallatit me shigjeta), Tirana, Albania (3) After the entry relating to Balkan Biocert Skopje, the following new entry is inserted: BAÃAK Ekolojik Ã rÃ ¼nler Kontrol ve Sertifikasyon Hizmetleri Tic. Ltd  1. Address: AtatÃ ¼rk Mahallesi 1014 Sokak No:9/5, 35920 SelÃ §uk-ZMR, Turkey 2. Internet address: http://basakekolojik.com.tr 3. Code numbers, third countries and product categories concerned: Code number Third country Category of products A B C D E F TU-BIO-175 Turkey x   x   4. Exceptions: in-conversion products and wine. 5. Duration of inclusion: until 30 June 2021. (4) After the entry relating to Bioagricert S.r.l., the following new entry is inserted: BIOCert Indonesia  1. Address: Jl. Perdana Raya Budi Agung Ruko A1 Cimanggu Residence, 16165 Bogor, Indonesia 2. Internet address: http://www.biocert.co.id 3. Code numbers, third countries and product categories concerned: Code number Third country Category of products A B C D E F ID-BIO-176 Indonesia x   x   4. Exceptions: in-conversion products and wine. 5. Duration of inclusion: until 30 June 2021. (5) In the entry relating to Bio.inspecta AG, in point 3, the following rows are inserted in the order of the code numbers: AF-BIO-161 Afghanistan x   x   CN-BIO-161 China x   x   NP-BIO-161 Nepal x   x   (6) After the entry relating to Bio Latina Certificadora, the following new entry is inserted: Bolicert Ltd  1. Address: Street Colon 756, floor 2, office 2A, Edif. Valdivia Casilla 13030, La Paz, Bolivia 2. Internet address: http://www.bolicert.org 3. Code numbers, third countries and product categories concerned: Code number Third country Category of products A B C D E F BO-BIO-126 Bolivia x   x   4. Exceptions: in-conversion products and wine. 5. Duration of inclusion: until 30 June 2021. (7) In the entry relating to CCPB Srl: (a) in point 3, the following rows are inserted in the order of the code numbers: AE-BIO-102 United Arab Emirates x x  x x x AF-BIO-102 Afghanistan x   x   AL-BIO-102 Albania x x  x x x AM-BIO-102 Armenia x   x   AZ-BIO-102 Azerbaijan x x  x x  BY-BIO-102 Belarus x   x x  DZ-BIO-102 Algeria x x  x x x ET-BIO-102 Ethiopia x   x   GH-BIO-102 Ghana x   x   KG-BIO-102 Kyrgyzstan x x  x x  KZ-BIO-102 Kazakhstan x   x x  MD-BIO-102 Moldova x   x x  NG-BIO-102 Nigeria x   x   QA-BIO-102 Qatar x x  x   RS-BIO-102 Serbia x   x x  RU-BIO-102 Russia x   x x  SN-BIO-102 Senegal x   x   TH-BIO-102 Thailand x   x x  TJ-BIO-102 Tajikistan x   x x  TM-BIO-102 Turkmenistan x   x x  UA-BIO-102 Ukraine x x  x x  UG-BIO-102 Uganda x      UZ-BIO-102 Uzbekistan x   x   ZA-BIO-102 South Africa x x  x x x (b) in the row concerning Tunisia, a cross is added in column D; (c) point 4 is replaced by the following: 4. Exceptions: in-conversion products and products covered by Annex III. (8) The entry relating to Control Union Certifications is amended as follows: (a) in point 3, the following rows are inserted in the order of the code numbers: AU-BIO-149 Australia  x x x x  BN-BIO-149 Brunei x x x x x x CK-BIO-149 Cook Islands x x x x x x GD-BIO-149 Grenada x x x x x x GE-BIO-149 Georgia x x x x x x GY-BIO-149 Guyana x x x x x x JO-BIO-149 Jordan x x x x x x KW-BIO-149 Kuwait x x x x x x LB-BIO-149 Lebanon x x x x x x NZ-BIO-149 New Zealand   x  x  PF-BIO-149 French Polynesia x x x x x x PG-BIO-149 Papua New Guinea x x x x x x SC-BIO-149 Seychelles x x x x x x ST-BIO-149 Sao Tome and Principe x x x x x x TJ-BIO-149 Tajikistan x x x x x x TM-BIO-149 Turkmenistan x x x x x x TN-BIO-149 Tunisia  x     TO-BIO-149 Tonga  x     TV-BIO-149 Tuvalu      x VE-BIO-149 Venezuela x x x x x x (b) point 4 is replaced by the following: 4. Exceptions: in-conversion products and products covered by Annex III. (9) In the entry relating to Ecocert SA, point 3 is amended as follows: (a) the following row is inserted in the order of the code numbers: AR-BIO-154 Argentina    x x  (b) in the rows concerning Georgia and Mozambique, a cross is added in column E; (c) in the rows concerning Japan, Kyrgyzstan and Zimbabwe, a cross is added in column B; (d) in the rows concerning Paraguay and Uruguay, a cross is added in column F. (10) The entry relating to Florida Certified Organic Growers and Consumers, Inc. (FOG), DBA as Quality Certification Services (QCS) is amended as follows: (a) in point 3, the following rows are inserted in the order of the code numbers: BO-BIO-144 Bolivia x   x   CL-BIO-144 Chile x  x x x  CO-BIO-144 Colombia x   x   CR-BIO-144 Costa Rica     x  LA-BIO-144 Laos x   x   US-BIO-144 United States   x x   (b) point 4 is replaced by the following: 4. Exceptions: in-conversion products, wine and products covered by Annex III. (11) The entry relating to the Egyptian Center of Organic Agriculture (ECOA) is deleted. (12) In the entry relating to IMOcert LatinoamÃ ©rica Ltda., in point 3, the rows relating to Argentina and Costa Rica are replaced by the following: AR-BIO-123 Argentina    x   CR-BIO-123 Costa Rica  x  x   (13) The entry relating to IMOswiss AG is deleted. (14) In the entry relating to Kiwa BCS Ã ko-Garantie GmbH, point 2 is replaced by the following: 2. Internet address: www.kiwabcs-oeko.com (15) In the entry relating to Letis S.A, in point 3, the following rows are inserted in the order of the code numbers: AF-BIO-135 Afghanistan x  x   ET-BIO-135 Ethiopia x  x   IR-BIO-135 Iran x  x   KZ-BIO-135 Kazakhstan x  x   MD-BIO-135 Moldova x  x   PK-BIO-135 Pakistan x  x   RU-BIO-135 Russia x  x   TJ-BIO-135 Tajikistan x  x   TR-BIO-135 Turkey x  x   UA-BIO-135 Ukraine x  x   (16) The entry relating to Organic agriculture certification Thailand, is amended as follows: (a) the name is replaced by the following: Organic Agriculture Certification Thailand (ACT) (b) point 1 is replaced by the following: 1. Address: 102 Moo 2, Soi Ngamwongwan 23, Ngamwongwan Road, Muang District, Nonthaburi 11000, Thailand (17) In the entry relating to Organic Control System, in point 3, the following row is inserted in the order of the code numbers: BA-BIO-162 Bosnia and Herzegovina x   x   (18) The entry relating to Organic Standard is amended as follows: (a) in point 3, in the rows concerning Kyrgyzstan, Kazakhstan, Moldova and Russia, a cross is added in column B; (b) point 4 is replaced by the following: 4. Exceptions: in-conversion products. (19) In the entry relating to Organska Kontrola, in point 3, the following row is inserted in the order of the code numbers: XK-BIO-101 Kosovo (*1) x x  x   (20) In the entry relating to ORSER, in point 3, the following rows are inserted in the order of the code numbers: AZ-BIO-166 Azerbaijan x   x   BA-BIO-166 Bosnia and Herzegovina x   x   GE-BIO-166 Georgia x   x   IR-BIO-166 Iran x   x   KG-BIO-166 Kyrgyzstan x   x   KZ-BIO-166 Kazakhstan x   x   NP-BIO-166 Nepal x   x   (21) After the entry relating to Quality Partner, the following new entry is inserted: Servicio de CertificaciÃ ³n CAAE S.L.U.  1. Address: Avenida Emilio Lemos, 2 mod. 603, 41020 Seville, Spain 2. Internet address: http://www.caae.es 3. Code numbers, third countries and product categories concerned: Code number Third country Category of products A B C D E F BO-BIO-178 Bolivia x   x   EC-BIO-178 Ecuador x   x   MA-BIO-178 Morocco x   x   MX-BIO-178 Mexico x   x   PE-BIO-178 Peru x   x   TR-BIO-178 Turkey x   x   4. Exceptions: in-conversion products. 5. Duration of inclusion: until 30 June 2021. (22) After the entry relating to Suolo e Salute srl, the following new entry is inserted: Tse-Xin Organic Certification Corporation  1. Address: 7F., No 75, Sec.4, Nanjing E. R., Songshan Dist., Taipei City 105, Taiwan (R.O.C.) 2. Internet address: http://www.tw-toc.com/en 3. Code numbers, third countries and product categories concerned: Code number Third country Category of products A B C D E F TW-BIO-174 Taiwan x   x   4. Exceptions: in-conversion products and wine. 5. Duration of inclusion: until 30 June 2021. (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. ANNEX III In Annex V to Regulation (EC) No 1235/2008, in the note relating to box 12, the reference to box 24 is replaced by box 21.